REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2015/0098552) discloses an X-ray source (fig. 3), comprising: a first enclosure defined by a first contiguous surface encompassing a first internal volume, wherein the first contiguous surface of the first enclosure comprises conducting material (11h; metal); a second enclosure defined by a second contiguous surface encompassing a second internal volume, wherein the second contiguous surface comprises non-conducting material (electrically-insulative enclosure 16), wherein the second enclosure has a first end and a second end opposing the first end (fig. 3), wherein the second enclosure (16) is positioned within the first internal volume of the first enclosure (11h), and wherein at least a portion of a region between an outer region of the second contiguous surface and the inner region of the first contiguous surface comprises a first material (31a); a cathode (with 18) positioned at the first end of the second enclosure (16), wherein the cathode is configured to emit electrons toward the second end of the second enclosure (16); an anode (15) positioned at the second end of the second enclosure (16), wherein the anode (15) comprises at least a target configured to be impinged upon by the emitted electrons (from 18); a cap (14) positioned at the second end of the second enclosure (16) and configured such that at least a first portion of the cap covers at least a portion of the second end of said second enclosure (figs. 3 or 10); and at least one heat transfer element (11p) positioned proximate the second end of the second enclosure (16) and in said region, wherein the at least one heat transfer element (11p) comprises a first inner surface, a second outer surface opposite to said first inner surface, a third surface, and a fourth surface opposite to said third surface, wherein at least a portion of the first inner surface (of 11p) is in contact with at least a portion of the first portion of the cap (14) and at least a portion of the second outer surface (of 11p) is in physical contact with the inner region of the first contiguous surface (of 11h).
However, the prior art fails to disclose or fairly suggest an X-ray source, including: wherein the second enclosure, cathode, anode, cap, and the at least one heat transfer element are positioned within the first internal volume such that they are positioned inside the first contiguous surface, in combination with all of the other recitations in the claim. 

Regarding claim 15 and its dependent claim(s), if any, the prior art (e.g., US 2015/0098552) discloses a method of cooling (par. 42) an anode (15) in an X-ray source (fig. 3), wherein the X-ray source comprises a second enclosed housing (16) positioned inside a first enclosed housing (11h) and defining a space therebetween, wherein an anode (15) is positioned at a first end of the second enclosed housing (16), wherein a cathode (with 18) is positioned at a second opposing end of the second enclosed housing (16), wherein a first material (31a) is positioned in the space (e.g., G1), and wherein a cap (14) is positioned around the first end of the second enclosed housing (16) proximate the anode (15), the method comprising: positioning at least one heat transfer element (11p made of sheet metal) in thermal contact with the cap (14) and extending through the space to be in thermal contact with an inner surface of the first enclosed housing (11h), wherein the at least one heat transfer element comprises a second material (11p: metal) different from the first material (31a: electrically-insulative solid plug); and operating the X-ray source such that heat is dissipated from the anode, through the cap, through the at least one heat transfer element, and to the first enclosed housing (par. 42).
However, the prior art fails to disclose or fairly suggest a method of cooling an anode in an X-ray source, the method including: wherein the second enclosed housing, cathode, anode, cap, and the at least one heat transfer element are positioned within the space therebetween, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884